PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




OBLON, MCCLELLAND, MAIER & NEUSTADT, L.L.P.
1940 DUKE STREET
ALEXANDRIA, VA 22314

In re Application of TOYOTA JIDOSHA KABUSHIKI KAISHA
Appl. No.: 16/748,855
Filed: 22 Jan 2020
Attorney Docket No.: 528006US
For:  ROTATING MACHINE LUBRICATION STRUCTURE

::::::::


DECISION ON PETITION 
UNDER 37 C.F.R. 1.181
    



This is a decision on the Petition under 37 CFR 1.181(A)(3), filed on May 13, 2022, requesting the Examiner to consider the Information Disclosure Statement (IDS) filed February 16, 2022.

The Petition is GRANTED.

A review of the instant application file shows that, with respect to the aforementioned IDS filed on February 16, 2022, applicant fulfilled all of the requirements of 37 CFR 1.97 & 1.98.  As such, the IDS will be considered.

The application is being forwarded to the examiner for further action in conjunction with this decision.

Any inquiry regarding this decision should be directed to Thienvu V. Tran, Supervisory Patent Examiner, at (571) 270-12762.
/TASHIANA R ADAMS/Director, Technology Center 2800                                                                                                                                                                                                        ________________________________
Tashiana R. Adams
Director, Technology Center 2800

Cc: tt;ds